UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1. x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) (Exact Name of issuer as specified in its charter) California 33-0230641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oothill, Suite 18, Upland, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (801) 810-9888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of February 14, 2011, there were 218,824,436 shares of the Registrant’s common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A is being filed to correct a draft copy that was filed by our edgarizer without the company's direction or approval. This version includes the required officer certifications and corrects formatting and disclosure items which were not present in the working draft. INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets – December 31, 2010 and March 31, 2010 F-1 Consolidated Statements of Operations For the Three and Nine Months ended December 31, 2010 and the Period from October 1, 2009 (Inception) to December 31, 2009 F-2 Consolidated Statement of Stockholders’ Equity (Deficit) for the Nine Months ended December 31, 2010 F-3 Consolidated Statements of Cash Flows For the Nine Months ended December 31, 2010 and the Period from October 1, 2009 (Inception) to December 31, 2009 F-4 Notes to Consolidated Financial Statements F-5 - F-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. [Removed and Reserved] 8 Item 5. Other Information 8 Item 6. Exhibits 8 SIGNATURES 9 PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED BALANCE SHEETS As of December 31, 2010 As of March 31, Assets (Note 1) (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaids and other current assets Current assets of discontinued operations - Total current assets Property and equipment, net Other assets - Investment, at cost - Intangible assets, net Goodwill Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued salaries and wages and related party consulting fees Accrued liabilities State income taxes payable - Convertible note payable, net discount of $17,340 - Notes payable Current liabilities of discontinued operations - Total current liabilities Convertible notes payable, long-term, net discount of $336,327 - Note payable, long-term - Warrant liability - Asset retirement obligation Total liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized; 4,582,827 issued at December 31, 2010 and March 31, 2010, none outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized; at December 31, 2010 and March 31, 2010, 214,914,436 and 33,333,333 issued; 214,599,436 and 33,333,333 outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended December 31, 2010 Three Months Ended December 31, 2009 Nine Months Ended December 31, 2010 October 1, 2009 (Inception) to December 31, 2009 Revenues: Water processing $ Reclaimed oil Total revenues Cost of revenues: Water processing Reclaimed oil Total cost of revenues Gross profit Operating expenses: General and administrative Research and development - - Total operating expenses Operating income (loss) (31,873 ) (50,466 ) (50,466 ) Other income (expense): Interest income 15 - 47 - Interest expense (241,864 ) (110 ) (662,635 ) (110 ) Change in fair value of derivative liability (1,909 ) - (106,990 ) - Gain on settlement of payables and accrued liabilities - - Total other expense (233,591 ) (110 ) (755,344 ) (110 ) Net loss before provision for income taxes (265,464 ) (50,576 ) (597,868 ) (50,576 ) Provision for income taxes (33,689 ) - (33,689 ) - Net loss from continuing operations (299,153 ) (50,576 ) (631,557 ) (50,576 ) Net loss from discontinued operations (30,000 ) - (30,369 ) - Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic - continuing operations $ ) $ ) $ ) $ ) Basic - discontinued operations $ ) $ - $ ) $ - Diluted - continuing operations $ ) $ ) $ ) $ ) Diluted - discontinued operations $ ) $ - $ ) $ - Weighted average shares - basic Weighted average shares - diluted The accompanying notes are an integral part of these financial statements. F-2 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) Series A Preferred Stock Common Stock Additional Paid- in Accumulated Total Stockholders' Equity Shares Amount Shares Amount Capital Deficit (Deficit) Balances - March 31, 2010 as adjusted (Note 1) - $ - $ $ $ ) $ Contributed capital - Convertible note payable issued in connection with Pro Water acquisition, including discount of $400,000 for beneficial conversion feature - ) - ) Stock issued for conversion of convertible notes payable - - - Reverse acquisition of SETCORP - - - ) ) Stock issued for cash - - - Common stock issued to related parties for accrued wages and consulting fees - - - Common stock issued for services - - - Common stock issued in connection with asset acquisition/cost basis investment - - - FMV of warrants issued in connection with asset acquisition/cost basis investment - Common stock issued for settlement of accounts payable and accrued liabilities - - - Stock-based compensation - Net loss - ) ) Balances – December 31, 2010 - $ - $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-3 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Nine Months Ended December 31, 2010 For the Period from October 1, 2009 (Inception) to December 31, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discounts related to beneficial conversion features and warrants - Loss on divestiture of asset held for sale - Settlement of accounts payable and accrued liabilities treated as contributed capital - Change in fair value of derivative liabilities - Depreciation and amortization Stock-based compensation - Change in operating assets and liabilities: Accounts receivable (134,122 ) (84,842 ) Prepaid expenses (63,158 ) (4,380 ) Accounts payable (110,716 ) Accrued liabilities Income taxes payable (1,110 ) - Net cash provided by operating activities Cash flows from investing activities: Purchase of fixed assets (826,945 ) (253,308 ) Cash provided by reverse acquisition - Net cash used in investing activities (790,905 ) (253,308 ) Cash flows from financing activities: Proceeds from sale of common stock - Contributed capital Payments on related party convertible note payable (100,000 ) - Payments on notes payable (26,738 ) - Net cash provided by financing activities Net increase (decrease) in cash (200,591 ) Cash of discontinued operations (410 ) - Cash - beginning of period - Cash - ending of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Non-cash investing and financing activities: Asset retirement obligation $ - $ Assets contributed by member $ - $ Issuance of common stock in settlement of accounts payable and accrued liabilities $ $ - Issuance of convertible note in connection with Pro Water acquisition $ $ - Issuance of convertible note, common stock, and warrants for cost investment $ $ - Issuance of common stock in connection with convertible debt and accrued interest $ $ - Fair value of beneficial conversion feature recorded on Pro Water note $ $ - Purchase of equipment with note payable $ $ - The accompanying notes are an integral part of these financial statements. F-4 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (formerly RG Global Lifestyles, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1– Organization, History and Significant Accounting Policies and Procedures Organization and History SET Corp. SET Corp is a company dedicated to responsible resource utilization through the strategic balance of Environmental, Societal and Economic growth. Headquartered in Southern California, SET Corp is setting the standard for responsible principles of Sustainable Development. These steadfast values are evident through patented technologies and strategic acquisitions, which solve environmental issues with an economic advantage. Set Corp limitstheir customer’s environmental impact while conserving valuable and diminishing resources that are essential to future generations. Current and future services include, and are expected to include innovative echo-technologies that provide patented treatment, recovery, reclamation and re-injection services for produced water (associated with the oil and gas industry) and complete sustainable energy solutions that that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow. In addition to these areas of expertise SET Corp provides customized services that include design, construction management, operation and maintenance services, and equipment manufacturing for industrial and municipal sectors.With strategic partnerships, through prominent global manufacturers and distributors, SET Corp has access to a worldwide sales and distribution network. On July 7, 2010 (the “Effective Date”), Sustainable Environmental Technologies Corporation (the “Company” or “SETCORP”) entered into an agreement to acquire Pro Water, LLC (“Pro Water”), a Utah limited liability company (formerly a Colorado limited liability company) with its sole equity member Metropolitan Real Estate LLC (the “Member), a New York limited liability company. Pro Water owns and operates an injection well disposal refinery (“DIW”) in Duchesne, Utah; the operation's were assumed by the Memberon October 1, 2009 (“Inception”).Under the terms of the Agreement, the Company acquired 100% of the equity of Pro Water from its sole member, and Pro Water will become a wholly-owned subsidiary of the Registrant in exchange for the payment of 20,000,000 shares of the Company’s restricted common stock, a secured convertible promissory note payable quarterly over the period of one year from the closing date in the amount of $2.0 million, with an interest rate of 5% and a conversion feature at the option of the holder into shares of the Company’s common stock at a price of $0.10 per share, and the assumption of Pro Water debts.The note is secured by all the assets of Pro Water and the wastewater treatment facility owned by SETCORP. Metropolitan Real Estate LLC is an entity controlled by Horst Franz Geicke, a significant shareholder of the Company. On July 12, 2010, the terms of the acquisition were amended whereby the number of shares of common stock paid for Pro Water was increased to 33,333,333 (from 20,000,000), and the conversion rate of the $2,000,000 related secured convertible promissory note, which previously all converted at $0.10 at the option of the holder, such amended to so that $1,600,000 of the note may be converted at $0.20 per share and $400,000 may be converted at $0.025 per share. The convertible note is due based on the following: $100,000 paid on or before September 30, 2010, $200,000 paid on or before December 31, 2010, $200,000 paid on or before March 31, 2011 and the remaining amount of $1,500,000 with unpaid interest on or before June 30, 2011. The $100,000 payment due in September 2010 was paid in October 2010. On January 14, 2011, the terms of the convertible note were amended. See Note 8 for additional information regarding the note. In the third quarter of 2orp, through World Environmental Solutions Pty Ltd, launched the MultiGen in Australasia.Preliminary response has exceeded expectations and the first unit will be shipped to Australia next month.This model represents the first in a line of units that is able to produce water from the air, while overcoming the excessive energy demands of previous models. MultiGen provides numerous eco-tech solutions that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow.By providing a complete sustainable solution, each MultiGen is able to provide 65kWh of electricity, up to 2,000 liters of water per day and provide supplemental air conditioning and heating.MultiGen is able to produce energy at half the price of the grid, while saving up to 400 tons of carbon each year.With an average ROI of 20 years for solar, MultiGen has an ROI of 5 years and is 78% more efficient than a comparable solar panel installation. The acquisition of Pro Water was accounted for as a reverse acquisition in accordance with Accounting Standards Codification (“ASC”) 805 Business Combinations. The Company determined for accounting and reporting purposes that Pro Water is the acquirer because of the significant holdings and influence of the control group of Pro Water before and after the acquisition. As a result of the transaction the Pro Water control group owns in excess of 44% of issued and outstanding common stock of SETCORP on a diluted basis.In addition, in connection with the acquisition certain members of management were required to sign voting agreements.As of January, these voting agreements expired. The control group of Pro Water could elect or appoint or to remove a majority of the members of the governing body of the Company due to the significant holdings of the Company’s common stock. The control group of Pro Water could have influence on the organization as they have provided funding for operations of SETCORP, prior to the acquisition, in an attempt to settle debts prior to the reverse acquisition. In addition, the Pro Water control group initially had a $2.0 million note payable, currently $1,880,000, in which additional influence can be subjected.In addition, Pro Water is significantly larger than SETCORP in terms of assets and operations. Additionally, the future operations of Pro Water will be the Company intended primary operations and more indicative of the operations of the consolidated entity on a go forward basis. F-5 Accordingly, the assets and liabilities of Pro Water are reported at historical costs and the historical results of Pro Water will be reflected in this and future SETCORP filings as a change in reporting entity.The assets and liabilities of SETCORP will be reported at fair value on the date of acquisition, and results of operations will be reported from the date of acquisition.The assets and liabilities of SETCORP were reported at their carrying values, which approximated fair value, and no goodwill was recorded. The results of SETCORP have been included in the accompanying consolidated financial statements from the Effective Date. The following is a schedule of SETCORP’s assets and liabilities at the Effective Date: Assets: Cash and cash equivalents $ Prepaid expenses and other current assets Current assets of discontinued operations Property and equipment Other assets Assets of discontinued operations, long term Total Assets Liabilities: Accounts payable Accrued liabilities State income taxes payable Notes payable Current liabilities of discontinued operations Accounts payable, long term Accrued liabilities, long term Convertible notes payable, long term Warrant liability Total Liabilities Net liabilities in excess of assets $ ) Since Pro Water assumed operations on Inception due to the change in reporting entity, there are no reportable periods in 2009 to compare to those periods reported herein for 2010.The excess liabilities assumed were accounted for as a deemed distribution through a charge to the Company’s accumulated deficit. The following unaudited pro forma information was prepared as if the acquisition had taken place at the beginning of the period for the nine month periods ended December 31, 2010 and 2009: Pro-Foma Combined Nine Months Ended December 31, 2010 Nine Months Ended December 31, 2009 Revenue $ $ Net loss from continuing operations (1,036,608 ) (948,428 ) Net loss $ ) $ ) Netloss per share: Basic - continuing operations $ ) $ ) Diluted - continuing operations $ ) $ ) Note 2– Accounting Policies and Basis of Presentation The consolidated financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements and notes thereto for SETCORP for the year ended March 31, 2010 included in SETCORP's annual report on Form 10-K and the Pro Water audited financial statements included on Form 8-K filed on November 22, 2010. The Company follows the same accounting policies in the preparation of interim reports.The financial statements for the three and nine months ended December 31, 2010, are not necessarily indicative of the results expected for the full year. F-6 In addition,theprior comparable periods of operations are limiteddue to the commencement of Pro Water on Inception and due to the change in reporting entity. Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Pro Water, SET IP Holdings LLC, after elimination of all material inter-company accounts and transactions. OC Energy and balances related to the wastewater treatment plant are classified as discontinued operations. Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Significant estimates include the valuation of derivatives, equity instruments such as options and warrants, and provision for income taxes. Actual results could differ from those estimates. Fair Value of Financial Instruments Effective October 1, 2009, the Company adopted ASC Fair Value Measurements and Disclosures, except as it applies to the nonfinancial assets and nonfinancial liabilities subject to ASC 825. ASC 825 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or a liability. As a basis for considering such assumptions, ASC 825 establishes a three-tier value hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 - Include other inputs that are directly or indirectly observable in the marketplace. Level 3 - Unobservable inputs which are supported by little or no market activity. The fair value hierarchy also requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Derivative instruments include the warrant liability (Level 2). Derivative instruments are valued using standard calculations/models that are primarily based on observable inputs, including volatilities and interest rates. Therefore, derivative instruments are included in Level 2. Fair-value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of December 31, 2010 and March 31, 2010. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, prepaids, accounts payable, accrued liabilities, notes payable, and convertible notes payable. Fair values for these items were assumed to approximate carrying values because of their short term in nature or they are payable on demand. The following table presents the Company’s fair value hierarchy for assets and liabilities measured at fair value on a recurring basis at December 31, 2010: Level 1 Level 2 Level 3 Total Assets Cash and cash equivalents $ $ - $ - $ Total assets measured at fair value $ $ - $ - $ Liabilities Derivative instruments $ - $ $ - $ Total liabilities measured at fair value $ - $ $ - $ F-7 Concentrations Credit Risk At times, the Company maintains cash balances at a financial institution in excess of the $250,000 FDIC insurance limit. In addition, at times the Company extends credit to customers in the normal course of business, after an evaluation of the credit worthiness. The Company does not expect to take any unnecessary credit risks causing significant causing write-offs of potentially uncollectible accounts. The Company also maintains reserves for potential credit losses. The Company considers the following factors when determining if collection of a fee is reasonably assured: customer credit-worthiness, past transaction history with the customer, current economic industry trends and changes in customer payment terms. Customer The geographic location of the injection well is a direct factor with relation to the radius of customer’s wells that can be economically serviced. While there are several key factors to obtaining new business, the ratio of available business per customer is based solely on the number of wells the customer has within the serviceable radius of the injection well. As new gas wells are developed within the serviceable radius of the well, the ratio of customers to percentage of business will decrease. Until new wells are developed the expected customer to business ratio are not expected to change. During the nine months ended December 31, 2010, the Company had one (1) customer that accounted for approximately 90% of its revenue and 91% of its accounts receivable at December 31, 2010. During the period from October1, 2009 (Inception) to December 31, 2009, the Company had three (3) customers that accounted for approximately 87% of its revenue. The loss of these customers would have a significant impact on the Company’s financial results. Cash Equivalents All highly-liquid investments with a maturity of three (3) months or less are considered to be cash equivalents. Property and Equipment Property and equipment are recorded at cost and depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The estimated lives of property and equipment are as follows: Injection well 20 years Machinery and equipment Five to tenyears Buildings 25 years Land not depreciated Impairment of Long-Lived and Purchased Intangible Assets The Company has adopted ASC 350 Intangibles – Goodwill and Other. The Statement requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period. The Company evaluates the recoverability of long-lived assets based upon forecasted undercounted cash flows. Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. ASC 350 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. Long-lived assets, such as property and equipment and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of the asset is measured by comparison of its carrying amount to undiscounted future net cash flows the asset is expected to generate. If such assets are considered to be impaired, the impairment to be recognized is measured as the amount by which the carrying amount of the asset exceeds its fair market value. Estimates of expected future cash flows represent management's best estimate based on currently available information and reasonable and supportable assumptions. Any impairment recognized is permanent and may not be restored. At December 31, 2010, the Company has not recognized any impairment of long-lived assets. Investment The Company accounts for their investment in World Environmental Solutions Pty (“WES”) using the cost method due to the limited ownership and influence on the entity. Under the cost method, the investment was recorded at cost at the time of purchase. The Company does not adjust this investment unless the investment is considered impaired or there are liquidating dividends, both of which reduce the investment account. The aggregate carrying amount of our cost-method investment at December 31, 2010 was $376,440, representing a 12% ownership in WES. The Company reviews the carrying value of this investment at each balance sheet date. During the three and nine months ended December 31, 2010, the Company has not recognized any losses related to our cost-method investment in World Environmental Solutions Pty. At December 31, 2010, the Company determined that the fair value of the World Environmental Solutions Pty investment exceeded its carrying value. Goodwill Under the current accounting standards, the Company requires that goodwill and intangible assets deemed to have indefinite lives are no longer amortized but are subject to an annual impairment test which has two steps to determine whether an asset impairment exists. The first step of the impairment test identifies potential impairment by comparing the fair value with the carrying amount of the reporting unit, including goodwill. If the carrying amount of the reporting unit exceeds its fair value, the second step of the impairment test shall be performed to measure the amount of the impairment loss, if any. Intangibles with indefinite useful lives are measured for impairment by the amount that the carrying value exceeds the estimated fair value of the intangible. The fair value is calculated using the income approach. Intangible assets with definite useful lives will continue to be amortized over their estimated useful lives. Any impairment is recorded at the date of determination. F-8 The Company’s policy provides for annual evaluation of goodwill on the first day of the fourth fiscal quarter and whenever events and changes in circumstances suggest that the carrying amount may not be recoverable. Impairment of goodwill is tested at the operating segment level by comparing the segments' net carrying value, including goodwill, to the fair value of the segment. The fair values of our segments are estimated using a combination of the income or discounted cash flows approach and the market approach, which uses comparable market data. If the carrying amount of the segment exceeds its fair value, goodwill is potentially impaired and a second test would be performed to measure the amount of impairment loss, if any. All goodwill is associated with the Pro Water segment. At December 31, 2010, the Company has determined that the fair value of the Pro Water segment is substantially in excess of the carrying value. Revenue Recognition The Company generates revenues from its deep injection water disposal well. Customers are charged on a per barrel rate for the water in which the Company disposes. Revenue is recorded when the water is disposed assuming all the revenue recognition criteria stated below are satisfied. In connection with the water disposal, the Company reclaims oil which is suspended within the water. Periodically, the Company sells this reclaimed oil to third parties and revenue is recognized upon sale assuming all the revenue recognition criteria stated below are satisfied. The Company records revenue when the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the prices for the services performed and the collectability of those amounts.In addition, the Company extends credit to customers in which have shown the ability to pay for the services. At times the Company extends credit to new customers; however, such is not done until the Company is satisfied through references, evidence of financial soundness, etc. Provisions for allowances are performed periodically and estimates for uncollectable amounts are recorded as necessary based on management’s estimates. Cost of Revenues Costs of revenues include costs related to revenue recognized; such costs represent labor, depreciation and amortization, equipment rental, supplies, utilities, repair and maintenance. General and Administrative Expenses General and administrative expenses include management and administrative personnel costs; corporate office costs; accounting fees, legal expense, information systems expense, and product marketing and sales expense. Research and Development Expenses Research and development expenses consist of expenses related to its MultiGen technology, which is still in its preliminary stages and of which its future benefits are uncertain. Net Loss Per Share Net loss per share is provided in accordance with ASC 260 Earnings per Share. Basic loss per share is computed by dividing losses available to common stockholders by the weighted average number of common shares outstanding during the period, after giving effect to dilutive common stock equivalents, such as stock options, warrants and convertible debt. The following is a summary of outstanding securities which have been excluded from the calculation of diluted net loss per share because the effect would have been anti-dilutive for the three and nine months ended December 31, 2010: Three Months Ended December 31, 2010 Nine Months Ended December 31, 2010 Common stock options Common stock warrants - - Convertible notes The Company excluded 3,303,955 options and 20,532,525 warrants from the calculation for the three and nine month periods ended December 31, 2010 as the exercise prices were in excess of the average closing price of the Company’s common stock for the those periods. There were no dilutive securities outstanding for the period from October 1, 2009 (Inception) to December 31, 2009. F-9 Note 3 - Going Concern Considerations The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, during the quarter ended December 31, 2010, the Company incurred an operating loss from continuing operations before income taxes of $265,464. As of December 31, 2010, the Company had a working capital deficit of $2,281,623. These conditions raise substantial doubt about the Company's ability to continue as a going concern. With the acquisition of the DIW, management plans to address this ongoing concern by raising additional capital for the operation of the Company and settlement of liabilities through positive cash flows from the Pro Water segment and raising additional capital through either debt or equity transaction. In addition, subsequent to December 31, 2010, management re-negotiated the payment terms of the note payable to Pro Water, see Note 8 for additional information. The refinancing of DIW will allow management to utilize current cash flow to effectively pay down other debts and provide the necessary capital for future growth. The future of the Company is dependent upon its ability to obtain equity and/or debt financing and ultimately achieving profitable operations from the development of its business segments. During the quarter ended December 31, 2010, the Company funded operations through cash flows from Pro Water’s operations and sales of equity instruments. Currently, the Company does not have any commitments or assurances for additional capital. The Company is currently attempting to settle debts and payables outstanding through negotiations.During the nine months ended December 31, 2010, the Company settled payables and accrued liabilities of approximately $1,385,000. Subsequent to quarter end the Company, settled payables and accrued liabilities of approximately $47,000. There can be no assurance that the revenue from future expected contracts or operations fromcurrent businesswill be sufficient enough for the Company to achieve profitability in its operations, and it is possible that additional equity or debt financing may be required to for the Company to continue as a going concern. Note 4 – Acquisitions On October 1, 2009 (also referred to as the “Acquisition Date”), Metropolitan Real Estate LLC (“Member”), acquired all the issued and outstanding interests in the Deep Injection Well (“DIW”) for $950,000 from a third party (the “Sellers”).The Company accounted for the transaction as a business combination whereby the purchase price was allocated to the fair market value of the assets received. The Member acquired the business to operate the DIW and did not incur any other liabilities, other than the asset retirement obligation of $9,900. In addition, attached to the DIW is a royalty agreement of $0.10 per barrel, which is paid to a previous well owner for every barrel that disposed down the current injection well. The Company did not include this royalty as it was determined an operating cost and was not payable to the Sellers. Fair values of assets acquired on the Acquisition Date are as follows: Injection well $ Machinery and equipment Customer relationship Goodwill Total $ See Note 2 for disclosure of tangible asset lives. The customer relationships are being amortized over the period of seven years from the Effective Date. The goodwill is not subject to amortization. During the nine months ended December 31, 2010, the Company recorded amortization expense related to the customer relationships of $21,440. Goodwill represents expected synergies from the merger of operations. These synergies include a full management team and a formalized corporate organizational structure to expand the operations.In addition, there were limited intangible assets in which did not qualify for separate recognition, such as an established workforce, but the effects on the financial statements are immaterial. The following unaudited pro forma results of operations were prepared as if the acquisition had taken place at the beginning of the respective period for the three months ended December 31, 2010 and 2009, and the nine months ended December 31, 2010 are as follows: Three Months Ended December 31, 2010 Three Months Ended December 31, 2009 Nine Months Ended December 31, 2010 October 1, 2009 (Inception to December 31, 2009) Revenue $ Gross profit $ F-10 Comparable financial information is not available for the nine months ended December 31, 2009 due to commencement of operations on October 1, 2009. In addition, all revenues presented within these financial statements were generated from the DIW. Investment, at Cost On August 27, 2010, the Company entered into a Technology Purchase Agreement (“Agreement”) with World Environmental Solutions Pty Ltd (“WES”), an Australian company, for an investment in WES, the purchase of certain technologies, including all intellectual property rights and patents and patent applications, related to water extraction and electricity generation (“Technology”). The Company entered into the agreement to expand their water processing operations. The material terms of the Agreement are as follows: (1) the Technology is transferred from WES to Company; (2) WES issues a 12% equity interest in WES to Company; (3) WES issues a two year option to Company to purchase an additional 3% equity interest of WES for an exercise price of $350,000; (4) Company issues a 25 year license to WES to use the Technology for sales in the Australia region and pay Company a 10% royalty on net sales; (5) 2,000,000 shares of the Company’s common stock to WES; (6) Company shall issue 5,000,000 shares of its common stock to WES upon customer confirmation of successful installation of a product sale of a minimum amount of $250,000 by WES incorporating the Technology; (7) Company shall issue up to a maximum of 10,000,000 shares of its common stock to WES based on WES sales of products incorporating the Technology at a rate of one share per $1.00 in gross revenue related to such sales; (8) Company shall pay WES a 10% royalty on Company (and its agents – excluding WES) net sales of products incorporating the Technology up to an aggregate maximum of $1,800,000; (9) Company issues a convertible promissory note to WES in the amount of $200,000, without interest or maturity, convertible into Company common stock at a rate of $0.35 per share; (10) Company issues WES a three year warrant to purchase 5,000,000 shares of Company common stock at a price of $0.35 per share; and (11) Company grants to WES a right of first refusal to be the exclusive sales agent for other Company technologies in Australia. On the date of issuance, the Company recorded a discount of $157,159 related to the convertible note at a rate of 11% per annum. The convertible note will be amortized to interest expense over 15 years based on the expected payback period of the loan. The Company recorded the transaction as an asset purchase at a cost basis based on the following consideration: Common stock $ Convertible note payable, long-term Warrants Total $ The common stock was valued on the date of the agreement using the closing market price of the Company’s common stock. See Note 8 regarding discussion of the convertible note. The warrants were valued using the Black-Scholes option pricing model using the following assumptions: Annual dividend yield - Expected life in years Risk-free interest rate 0.83% Expected volatility 255% As of December 31, 2010, the Company has accounted for the transaction as a cost investment in WES on the accompanying balance sheet. The Company is currently evaluating how the purchase price should be allocated between the elements of the transaction including but not limited to their investment in WES and the patents purchased, if any. The adjustment, if any, will not have a significant impact on the Company’s financial statements as all elements are expected to be considered long term assets. In addition, since the transaction is being accounted for as an investment/asset acquisition the contingent compensation will be accounted for when triggered. F-11 Note 5– Property and Equipment Property and equipment as of December 31, 2010 and March 31, 2010 consisted of the following: December 31, 2010 March 31, 2010 (unaudited) Injection well $ $ Machinery and equipment Buildings Land Office equipment, computer software, and furniture and fixtures - Accumulated depreciation ) ) Total $ $ During the nine months ended December 31, 2010 and the period from October 1, 2009 (Inception) to December 31, 2009, the Company recorded depreciation expense of $41,607 and $13,188, respectively. Note 6– Discontinued Operations The financial results of the Company discontinued operations which consist of OC Energy and the wastewater plant from the period of acquisition through December 31, 2010 are as follows: Three Months Ended December 31, 2010 Nine Months Ended December 31, 2010 (unaudited) (unaudited) Product sales $
